Title: To Thomas Jefferson from Andrew Ellicott, 11 May 1802
From: Ellicott, Andrew
To: Jefferson, Thomas


            Dear SirLancaster May 11th. 1802
            This will be handed to you by Mr. Dinsmore, who was several years our Agent in the Cherokee nation, the duties of which he performed with singular reputation; and to his exertions in a great measure, is owing the introduction of some of the arts among that people—He has lately been appointed by the Secretary of War agent to the Chocktaws, among whom I have no doubt he will be found extremely useful, and do credit to the appointment.—He, and Col. Hawkins possess each others confidence, which is essential to the success of the business in which they are concerned.
            I have the honour to be with great sincerity your friend and Hbl. Servt.
            Andw; Ellicott
          